UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS

IMPLICIT, LLC,
Plaintiff,
V.
JUNIPER NETWORKS, INC.,

Defendant.

 

 

MARSHALL DIVISION

Civil Action No. 2:19-cv-37-IRG-RSP

JURY TRIAL DEMANDED

DECLARATION OF BRUNO DE ARRUDA
IN SUPPORT OF SUPPLEMENTAL MOTION TO TRANSFER VENUE

10768900
I, Bruno de Arruda, declare and state as follows:

ll. I am Senior Director and Head of Global Direct Sourcing for Juniper Networks,
Inc. I submit this declaration in support of Juniper’s Supplemental Motion to Transfer Venue. I
have personal knowledge of the matters set forth in this declaration, and, if called as a witness,
could and would testify competently to such facts under oath.

2. Juniper is a leading networking technology company incorporated in Delaware and
headquartered in California.

3. Juniper is an Intel customer and purchases Intel processors for use in Juniper’s
products. At least the following Juniper products are Intel-based products that are specifically
designed and operated using Intel processors (including for their flow-based packet processing
features): the SRX1500, SRX4100, SRX4200, SRX4600, SRX5400, SRX5600, and SRX5800
series appliances, the VSRX Virtual Firewall, and the cSRX Container Firewall.

4. Juniper has publicly disclosed its products’ use of Intel processors. For example,
the public datasheet for the SRX5400, SRX5600, and SRX5800 products states that their Service
Processing Cards (SPCs) include “Quad 14 core Intel CPU Complexes.” See Ex. A.' Similarly,
the SRX4600 product is described as using “advanced multi-core Xeon™ Processors” (an Intel
product). See Ex. B (excerpt).2, The vSRX and cSRX products are also described as using the
“Intel® Xeon® processor family (x86 platform).” See Ex. C.4

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 4th day of November 2019, at Sunnyvale, California.

 

 

1 <https://www.juniper.net/assets/us/en/local/pdf/datasheets/1000254-en.pdf>.

2 <https://www.juniper.net/documentation/en_US/junos/topics/topic-map/security-srx-
devices-processing-overview.xml.html>.

3 <https://investor juniper.net/investor-relations/press-releases/press-release-
details/2016/Juniper-Networks-Advances-Software-Defined-Secure-Networks-With-a-
Breakthrough-Virtual-Security-Portfolio/default.aspx>.

10768900 oe
